ON MOTION FOR REHEARING
On careful consideration of appellant’s motion for rehearing, we have concluded that the effect of our ruling allowing reformation of the sentence cumulation order might be not simply to correct the order to reflect the actual proof, but possibly to allow the State to furnish proof which it did not produce at the trial. That would violate the double jeopardy prohibition of the United States Constitution. See Cooper v. State, 631 S.W.2d 508 (Tex.Cr.App.1982). The record does not contain a copy of the prior conviction, nor does it recite that the court took judicial notice of it as a part of its own records. In this situation we deem it proper to void the cumulation order.
The judgment of the trial court is reformed to delete that portion ordering the sentence to be cumulative to any other sentence. As reformed, the judgment of the trial court is affirmed.